Citation Nr: 1018996	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1998 to October 
2005.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision that, in 
pertinent part, denied service connection for tinnitus, for a 
right knee disability, and for a left knee disability.  The 
Veteran timely appealed.

In January 2010, the Veteran testified during a video 
conference hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

VA has not fulfilled its duties to notify and assist the 
Veteran with regard to the claims for service connection for 
tinnitus, for a left knee disability, and for a right knee 
disability.  Failure to provide notice as to what evidence is 
needed to substantiate the claims will ordinarily be 
prejudicial to a claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Federal Circuit has held that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The Veteran contends that his tinnitus had its onset in 
service while working on aircraft.  Specifically, he contends 
that he was exposed to a high, contentious pitch noise when 
he worked on the Blackhawk, and that high pitch noise is the 
sound of his current tinnitus.  He is competent to testify on 
factual matters of which he has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).

Although the Veteran underwent a VA pre-discharge examination 
in August 2005, the examiner did not appear to consider the 
Veteran's assigned military duties in rendering an adverse 
medical opinion.  The examiner also could not diagnose 
tinnitus based on the Veteran's physical examination, and 
recommended an audiological examination if further evaluation 
was necessary.

In January 2010, the Veteran testified that his knee 
disabilities had started in service, and that he continued to 
experience knee pain daily.  He testified that he had various 
knee sprains and discomfort in his knees during service and 
had limitations in his profile at times since October 2002. 

Service treatment records reveal that the Veteran complained 
of a real sharp pain in his left knee in October 2002 while 
doing physical training.  Examination revealed tenderness to 
palpation on both medial and lateral sides of the left knee, 
and full range of motion.  Assessments included possible 
iliotibial band, and medial/lateral collateral ligament 
sprain/tear.  

Records show that the Veteran continued to report left knee 
pain almost daily in April 2003.  While the Veteran did not 
report any knee trouble on an aviation physical examination 
taken in April 2004, he did complain of left knee pain of one 
day's duration in October 2004 after running.  Records also 
show an assessment of bilateral knee discomfort in March 
2005.

The Veteran reported having occasional bilateral knee pain at 
the April 2005 VA pre-discharge examination.  Examination at 
that time revealed no abnormality of the knees.
  
The post-service treatment records include assessments of 
bilateral knee pain in September 2006 and in October 2006.  
Private treatment records, received in August 2009, note that 
X-rays taken in October 2006 revealed irregularity in the 
patellofemoral joint at the undersurface of the patella, but 
overall no ossific abnormality.  In March 2007, the Veteran 
underwent operative arthroscopy with lateral release and 
patellar chondroplasty.  

Under these circumstances, an examination is needed to 
determine whether the Veteran has a current knee disability 
that either had it onset during service or is related to his 
active service-to specifically include in-service findings 
of possible iliotibial band and medial/lateral collateral 
ligament sprain/tear in October 2002, and of occasional 
bilateral knee pain in April 2005.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the RO or AMC 
should:
 
(a) Notify the Veteran of the information 
and evidence necessary to substantiate 
his claims for service connection for 
tinnitus, for a left knee disability, and 
for a right knee disability.  

(b) Notify the Veteran of the information 
and evidence he is responsible for 
providing; and 

(c) Notify the Veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency. 

(d) Notify the Veteran of the law, 
information and evidence used in 
effectuating ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Afford the Veteran a VA audiology 
examination to identify all current 
disability underlying the Veteran's 
current complaints of tinnitus; and to 
obtain information as to the current 
nature and likely etiology of any current 
tinnitus.  All appropriate tests and 
studies (to include audiometric testing) 
should be accomplished, and all clinical 
findings should be reported in detail. 

For any tinnitus found, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that it either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
in-service noise exposure from working on 
aircraft as reported by the Veteran. 

The examiner should provide a rationale 
for the opinion.  The Veteran's claims 
file, to include a complete copy of this 
REMAND, must be provided to the examiner 
designated to examine the Veteran, and 
the examination report should note review 
of the file.

3.  Afford the Veteran a VA examination 
to identify all current knee disability; 
and to determine whether it is at least 
as likely as not (50 percent probability 
or more) that any such disability either 
had its onset in service, or is otherwise 
related to service-to specifically 
include the in-service diagnoses of 
possible iliotibial band and 
medial/lateral collateral ligament 
sprain/tear in October 2002, and of 
occasional bilateral knee pain in April 
2005, as noted in service treatment 
records. 

The examiner should reconcile any opinion 
with the service treatment records 
(described above), and post-service 
treatment records.  The examiner should 
provide a rationale for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


